ROBERTS, Justice
(dissenting).
The majority today continues the practice of impermissibly deciding disputes over control of church property on ecclesiastical grounds. See Saint John the Baptist Greek Catholic Church v. Musko, 448 Pa. 136, 143, 292 A.2d 319, 322 (1972) (concurring opinion of Roberts, J., joined by Nix & Manderino, JJ.); St. John Chrysostom Greek Catholic Church v. Elko, 436 Pa. 243, 256, 259 A.2d 419, 425 (1969) (dissenting opinion). Under what I view as the proper rule of law, appellee has failed to show any basis for relief and the decree in his favor must be reversed. I therefore dissent.
Appellants claim to be the duly elected officers of the Saints Peter and Paul Greek Catholic Church of Mount Carmel (Church), a Pennsylvania corporation. Appellee, Archbishop Senyshyn, is the head of the Archparchy of Philadelphia and claims ecclesiastical jurisdiction over the Church. When a dispute arose as to whether appellants or others were the duly elected officers of the Church, appellee sought to exercise his claimed jurisdiction by appointing a board of inquiry to determine the question. Appellants denied that appellee had any authority over the Church and refused to participate in the inquiry. The board concluded that the other contenders were the duly elected officers of the Church, but recommended that appellee supersede the corporate structure and vest control of the property of the Church in its pas*360tor, appointing those found to be the duly elected officers of the Church as advisory councilors. Appellee issued an order to that effect, but appellants refused to comply with it. Appellee then commenced this action seeking to enjoin appellants from “interfering” with the operation of the Church and to compel them to account for assets of the Church in their possession. The trial court granted this relief.
The majority affirms this decree on the basis of its conclusion as to “the ecclesiastical nature” of the Church. In my view, such an inquiry is forbidden by the First Amendment, which leaves “the civil courts no role in determining ecclesiastical questions in the process of resolving property disputes.” Presbyterian Church in United States v. Mary Elizabeth Blue Hull Memorial Presbyterian Church, 393 U.S. 447, 89 S.Ct. 605 (1969) [hereinafter Presbyterian Church].
In Presbyterian Church, the United States Supreme Court unanimously held that the First Amendment
“commands civil courts to decide church property disputes without resolving underlying controversies over, religious doctrine. Hence, States, religious organizations, and individuals must structure relationships involving church property so as not to require the civil courts to resolve ecclesiastical questions.”
393 U.S. at 449, 89 S.Ct. at 606.
As I observed in my dissent in Saint John Chrysostom Greek Catholic Church, supra, the doctrine applied by the majority inevitably requires this forbidden type of inquiry. In order to avoid any determination of ecclesiastical questions, I adhere to the position expressed in that dissent:
“I would adopt instead the ‘formal title’ approach to church property controversies. Under that approach, ‘the title holder of the property has the right to determine the use of the property with neither theology *361nor administrative church law as relevant considerations. Churches need not be classified as either hierarchical or congregational as in the Watson v. Jones [13 Wall. 679, 20 L.Ed. 666] approach. The civil courts under this alternative would enforce deeds, reverter clauses, and general state corporation laws in the same manner as in resolving any property dispute.’ Comment, 55 Iowa L.Rev. 899, 907, n. 5 (1969). Cf. Presbyterian Church, 393 U.S. at 452, 89 S.Ct. at 607, 21 L.Ed.2d 658 (HARLAN, J., concurring).
“This theory has the advantage of almost never involving a court with the vexing problem of whether proffered evidence is admissible under the First Amendment. Further, adjudicating church property disputes by relying on formal title will ensure a more even-handed administration of justice, since the necessary evidence will almost always be admissible. Unlike the majority’s approach, the formal title approach will never involve civil courts in deciding what the polity of a given church is, a determination which will almost inevitably involve ecclesiastical considerations.
“One final advantage inherent in this approach is that it invites and encourages religious organizations to title their property as clearly and unambiguously as possible. Such a result was obviously within the contemplation of Presbyterian Church wherein the United States Supreme Court admonished that ‘[s]tates, religious organizations and individuals must structure relationships involving church property so as not to require the civil courts to resolve ecclesiastical questions.’ 393 U.S. at 449, 89 S.Ct. at 606.”
436 Pa. at 260-61, 259 A.2d at 427-28.
Under this approach, the resolution of this case presents no difficulties. Appellee makes no claim to the formal title to the property of the Church; that title is conceded by all to be in the Church itself. The other claimants to the offices which appellants claim to hold *362are not parties to this action, so there is no occasion to determine that dispute. Consequently, it is clear that appellee is entitled to no relief in this action.
The majority contends that its action is dictated by the Act of June 20, 1935, P.L. 353, § 1, 10 P.S. § 81 (1963), which provides in pertinent part:
“Whensoever any property, real or personal, has heretofore been or shall hereafter be bequeathed, devised, or conveyed to any ecclesiastical corporation for the use of any church . . . the same shall be taken and held subject to the control and disposition of such officers or authorities of such church . . . having a controlling power according to the rules, regulations, usages, or corporate requirements of such church . . . which control and disposition shall be exercised in accordance with and subject to the rules and regulations, usages, canons, discipline and requirements of the religious body, denomination or organization to which such church . . . shall belong . . . .”
To the extent that this statute requires the courts of the Commonwealth to engage in inquiries forbidden by the First Amendment, it is simply invalid. However, the statute is entirely susceptible to a construction mandating the determination of such questions in the same manner as if the corporation involved not a church corporation. That is, the “rules, regulations, usages, or corporate requirements” referred to by the statute can be understood to mean the corporation’s charter, bylaws, and customary rules of procedure. The “denomination . to which such church . . . shall belong,” if any, can then be determined from these authorities and its “rules and regulations, usages, canons, discipline and requirements” ascertained in a similar manner. While the majority’s construction of the statute might also be a permissible one in the absence of constitutional *363constraint, we are bound to construe statutes in a manner which will preserve their validity. Statutory Construction Act, 1 Pa.C.S. § 1922(3) (Supp.1974); Bentman v. Seventh Ward Democratic Executive Committee, 421 Pa. 188, 218 A.2d 261 (1966). Consequently, I conclude that the statute should be construed in the manner indicated. As so construed, it supports the position of appellants in this case and dictates reversal.